Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Barnes (Reg. 39,596) on January 27th, 2022. 

The application has been amended as follows: 
	Claim 1, line 6, remove the period mark at the end of “tetraboride”
Claim 1, insert after “tetraboride” in line 6: “wherein the tungsten and the boron are combined with carbon in the crucible.”
	Claim 10: (cancelled)
Claim 15, line 10, remove the period mark at the end of “shape”
Claim 15, insert after “shape” in line 10: “wherein the tungsten and the boron are combined with carbon in the crucible.”
Claim 18, line 5, replace “10B” with “10B”
Claim 18, line 10, remove the period mark at the end of “shield”
Claim 18, insert after “shield” in line 10: “wherein the tungsten and the boron are combined with carbon in the crucible.”
End of Amendment - 

Reasons for Allowance
Claims 1 – 9 and 11 – 20 are allowed. The examiner’s statement of reasons for allowance can be found in the Office Action mailed on 02/18/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 1738                                                                                                            

/KEVIN E YOON/Primary Examiner, Art Unit 1735